Citation Nr: 1629408	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Appellant served on active duty for training from November 1992 to March 1993, with additional service in the Army Reserve until August 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Appellant testified at a hearing before the undersigned Veterans Law Judge by videoconference in May 2013.  A transcript of the hearing is associated with the claims file. 

The Board remanded the claim on appeal for additional development in November 2013 and April 2014.  

In October 2014, the Board denied service connection for bilateral knee condition.  The Appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, which vacated the October 2014 Board decision and remanded the claim for action consistent with the Joint Motion.

In August 2015, the Board remanded the claim to the RO for additional development, to include obtaining the Appellant's service treatment and personnel records for her Reserve service and obtaining an addendum VA opinion that addressed the etiology of the claimed bilateral knee disabilities.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, for reasons discussed below, another remand is needed before a fully informed decision may be rendered in this appeal.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.  


REMAND

The Board regrets any further delay in adjudicating the claim on appeal but finds that further AOJ action is needed.  

As noted, in addition the Appellant's service on active duty for training from November 1992 to March 1993, the record reflects that she also served in the Army Reserves until she was honorably discharged in August 2007.  See May 2007 service personnel record (SPR).  In fact, the Appellant has reported having Reserve service from March 1993 to January 1994 and from August 1996 to August 2007, which included two weeks of active duty for training (ACDUTRA) each year and monthly inactive duty training (INACDUTRA) on weekends.  

The August 2015 Board remand directed the AOJ to request all of the Appellant's service personnel and treatment records, including attendance and retirement point records, annual training orders, performance evaluations, awards, and physical examinations and questionnaires.  In this regard, the Board noted that, while the evidentiary record contained some of the Appellant's service treatment and personnel records, the available service treatment records (STRs) did not pertain to service after March 1993 and the available personnel records did not include attendance and retirement point records, annual training orders, performance evaluations, awards, and physical examinations and questionnaires for her Reserve service.  

In order to comply with the instructions in the June 2014 Joint Motion, the Board also directed the AOJ to obtain an addendum VA opinion addressing the likelihood that the Appellant's current bilateral knee disorders were caused or aggravated by disease or injury on ACDUTRA or by injury on INACDUTRA, to include consideration of whether the injury or disease was caused by specific trauma, resolving knee sprains, or by repetitive exertion from running and falls during physical training and military exercises during the training periods, as reported by the Appellant.  

Following the August 2015 Board remand, additional SPRs were associated with the claims file in August 2015 and, while these SPRs include personnel records dated after March 1993, none of the records are attendance and retirement point records or physical examinations and questionnaires related to the Appellant's Reserve service.  In fact, it does not appear that the additional SPRs are a comprehensive representation of the Appellant's Reserve service through August 2007 and, notably, there is no indication as to how or from where these records were obtained.  

In September 2015, the AOJ emailed the Records Management Center (RMC) requesting STRs for the Appellant, noting that her last period of service was from November 1992 to March 1993.  The email did not specify that the outstanding treatment records were from the Appellant's reserve service and did not include any information about her reserve unit.  See also emails from the RMC dated November and December 2015.  In fact, the wording of the email seems to reflect that the AOJ was requesting treatment records for the Appellant's active duty service.  

In October 2015, the RMC responded that, following several searches of their facility, they were unable to locate the requested STRs.  See also March 2016 Memorandum.  

While the AOJ attempted to comply with the Board's August 2015 remand directives, the Board finds that the AOJ's request for service treatment records was not specific enough, as it did not indicate that the search should include treatment records for the Appellant's Army Reserve service.  Additionally, the Board is unable to determine if the AOJ fulfilled its duty to assist the Appellant in obtaining all relevant service personnel records for her Reserve service, as the record does not reflect that efforts were made to obtain records from alternative sources, including specifically her Army Reserve unit.  

Moreover, because the service treatment and personnel records identified in the August 2015 remand were not associated with the claims file, the physician designated to provide the addendum VA opinion in September 2015 did not provide the requested opinion, as he noted that the request for service treatment records did not include the Appellant's period of Reserve service.  It also appears that the VA physician needs a list of the dates of the Appellant's Reserve service on the weekends and during the year before he can provide the requested opinion.  See September 2015 VA opinion.  

Given the foregoing, the Board finds there has not been substantial compliance with the instructions of the August 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Indeed, with the exception of a few additional service personnel records, which do not provide any particularly informative evidence as to the Appellant's Reserve service, the evidentiary record is essentially the same as it was before the August 2015 Board remand - notably, lacking an adequate VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board concludes that a remand is needed to ensure (1) that all of the Appellant's Reserve service treatment and personnel records are obtained or until it is determined that they do not exist or that further attempts to obtain them would be futile and (2) that an adequate VA medical opinion is obtained.  See 38 C.F.R. § 3.159(c) (2015). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Appellant's Army Reserve unit, and any other appropriate location, to request the complete service treatment and personnel records for the Appellant's service in the United States Army Reserve through August 2007. 

As set forth in 38 U.S.C.A. § 5103A(c)(2) and 38 C.F.R. § 3.159(c)(2), efforts to locate such records shall continue until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Appellant should be notified of any action taken.

2. Thereafter, prepare a summary of the Appellant's dates of active duty, ACDUTRA, and INACDUTRA in the Army Reserve.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, return the record to the VA examiner who provided the opinion in September 2015.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  

The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Appellant's current bilateral knee disorders were caused or aggravated by disease or injury on active duty for training or by injury on inactive duty for training, to include whether either injury or disease was caused by specific trauma, resolving knee sprains, or by repetitive exertion from running and falls during physical training and military exercises during the training periods. 

If possible, the physician should identify and separate any contribution by the Appellant's civilian occupation or off duty activities.

In providing the requested opinion, the physician must also consider the lay statements submitted by the Appellant and M.P., as well as her May 2013 hearing testimony, describing her duties, activities, and experiences during ACDUTRA and INACDUTRA.

The physician must assume as credible the Appellant's description of her activities and knee symptoms, unless contradicted by medical records, but may not base the opinion solely on the absence of records of injury or clinical treatment.  

In providing the requested opinion, the physician must also consider the official service department records, records of private orthopedic care, and the June 2011 opinion from Dr. C.F.D.  See statements from the Appellant dated June 2010, December 2012, and September 2013; March 2014 lay statement from M.P.  

A clear rationale for the opinions and a discussion of the facts and medical principles involved is required.  To the extent any opinion rendered is negative to the Appellant, the reasons for rejecting the positive opinion provided by Dr. C.F.D. in June 2011 must be explained in detail.  

If the examiner is not able to provide an opinion, he or she must provide the reasons such as insufficient evidence, shortcomings in the state of medical knowledge, or lack of training or experience of the examiner.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


